

	

		II

		109th CONGRESS

		2d Session

		S. 2591

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 6, 2006

			Mr. DeWine (for himself,

			 Mr. Grassley, Mr. Harkin, and Mr.

			 Voinovich) introduced the following bill; which was read twice and

			 referred to the Committee on Banking,

			 Housing, and Urban Affairs

		

		A BILL

		To exempt persons with disabilities from

		  the prohibition against providing section 8 rental assistance to college

		  students.

	

	

		1.Exemption of persons with

			 disabilities from section 8 rental assistance prohibitionSection 327(a) of Public Law 109–115 (119

			 Stat. 2466) is amended—

			(1)in paragraph (5), by striking

			 and at the end;

			(2)by redesignating paragraph (6) as paragraph

			 (7); and

			(3)by inserting after paragraph the following

			 new paragraph:

				

					(6)is not a person with disabilities, as such

				term is defined in section 3(b)(3)(E) of the United States Housing Act of 1937

				(42 U.S.C. 1437a(b)(3)(E));

				and

					.

			

